DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang (CN 104594759 A).
Regarding claim 1, Huang discloses a door capable for use with a cooking appliance, the door comprising: 
a door frame including four corner components (3), each corner component having 5an opening (i.e., space) (see annotated Fig. 2 below showing an opening defined by the dotted lines) configured to receive an end portion of a respective side rail (2, 15) (e.g., end portion 14 is received in an opening between portions 31 and 34); 
four side rails (2, 15), each side rail coupled to two of the four corner components, wherein at least one of the side rails is configured to be insertable to different depth within the openings of the respective corner components (the side rails can slide into the corner components at different depths from an initial entry depth to a depth where the door is in its assembled state) (Fig. 1).  


    PNG
    media_image1.png
    645
    701
    media_image1.png
    Greyscale

10 Regarding claim 2, Huang discloses wherein each of the corner components has a mounting bracket (11, 21), the door further comprising a door panel coupled to the door frame at the mounting brackets (English translation, para. 31).  
Regarding claim 4, Huang discloses wherein at least two of the corner components each include a respective hinge receiver (35, Fig. 2) configured (i.e., capable) to mate with a hinge of an oven.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 7, 9-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franzolin (EP 1777462 A2) in view Huang (CN 104594759 A).
Regarding claim 1, Franzolin discloses a door for use with a cooking appliance, the door comprising: 
corner components (portion of rails 17 comprising openings 20/23), each corner component having 5an opening configured to receive (via openings 20) an end portion of a respective side rail (18); and
four side rails (17, 18) 

Franzolin fails to disclose:
 four separate corner components, each corner component having 5an opening configured to receive an end portion of a respective side rail;
each side rail coupled to two of the four corner components, wherein at least one of the side rails is configured to be insertable to different depths within the openings of the respective corner components. 
However, Huang teaches the door of claim 1 (see 102 rejection of claim 1).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the door of Franzolin to include four separate corner components, each corner component having 5an opening configured to receive an end portion of a respective side rail; each side rail coupled to two of the four corner components, wherein at least one of the side rails is configured to be insertable to different depths within the openings of the respective corner components.  The motivation to combine is to provide a door that has improved rigidity and is quick to assemble.
Regarding claims 2, 10, modified Franzolin discloses wherein each of the corner components has a mounting bracket (Franzolin 32 or Huang 11, 21), the door further comprising a door panel (Franzolin 13 or see Huang in para. 31) coupled to the door frame at the mounting brackets (Franzolin, para. 33; Huang, para. 31).  
Regarding claims 3,11, Franzolin discloses wherein the door panel comprises glass and is 15fastened to each of the mounting brackets by an adhesive (para. 33).  
Regarding claims 6, 7, 14, modified Franzolin discloses wherein each of the side rails is coupled to corresponding corner components using one or more reusable fasteners (Huang teaches the side rails and separate corner components; Franzolin disclose the use of reusable screws in para. 24 for coupling the corner component of rail 17 with rails 18).  
Regarding claim 9, modified Franzolin discloses (see 103 rejection of claim 1 for citations unless otherwise noted) a cooking appliance comprising: 
a housing defining an oven cavity therein (Franzolin, para. 2); and 
5a door configured to selectively close the oven cavity, the door comprising: 
a door frame including four corner components, each corner component having an opening configured to receive an end portion of a respective side rail; 
four side rails, each side rail coupled to two of the four corner components, wherein at least one of the side rails is configured to be insertable to 10different depths within the openings of the respective corner components.  
Regarding claim 12, modified Franzolin discloses wherein at least two of the corner 20components are coupled by a hinge to the cooking appliance (Franzolin, para. 26).  
Claims 5, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franzolin (EP 1777462 A2) in view Huang (CN 104594759 A), as applied to claim 1, and further in view of Flesch (DE 102006001282 A1).
Regarding claims 205, 13, Franzolin fails to disclose wherein at least one of the side rails is configured to include venting apertures configured to allow air to flow therethrough.  However, Flesch teaches a cooking appliance door wherein at least one of the side rails is configured to include venting apertures (50, Fig. 4) configured to allow air to flow therethrough.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the door of Franzolin wherein at least one of the side rails is configured to include venting apertures configured to allow air to flow therethrough.  The motivation to combine is to cool the oven door.
Regarding claim 16, modified Franzolin discloses (see 103 rejection of claim 1 for citations unless otherwise noted) a method of manufacturing a cooking appliance, the method comprising: 18Attorney Docket No. 2020P02043UScoupling a first rail to a first and a second corner component using first telescoping connections; coupling a second rail to a third and a fourth corner component using second telescoping connections; 5adjusting an effective length of the combined first rail, first corner component, and second corner component by changing an insertion depth of one of the first telescoping connections; adjusting an effective length of the combined second rail, third corner component, and fourth corner component by changing an insertion depth of one of the 10second telescoping connections; and coupling a first vented rail to the first and third corner components, the first vented rail including at least one aperture configured to allow air to pass therethrough (see Flesch and the rejection of claim 5 regarding the vented rail).  
Regarding claim 17, modified Franzolin discloses 15coupling a second vented rail to the second and fourth corner components, the second vented rail including at least one aperture configured to allow air to pass therethrough (see Flesch and the rejection of claim 5 regarding the vented rail).  
Regarding claim 18, modified Franzolin discloses coupling at least one door 20panel to brackets of the first and second rails (see rejection of claim 2).  
Regarding claim 19, modified Franzolin discloses wherein the first telescoping connections include inserting end portions of the first rail into the first and second corner components (Huang, Fig. 1).  
25 Regarding claim 20, modified Franzolin discloses wherein the first telescoping connections include inserting end portions of the first and second corner components into respective ends of the first rail (Huang, Fig. 1).  
Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franzolin (EP 1777462 A2) in view Huang (CN 104594759 A), as applied to claim 1, and further in view of Ford (US 20200054189 A1).
Regarding claims 8, 15, Franzolin fails to disclose wherein the one or more fasteners comprise snap- 30together fasteners.  However, Ford teaches an appliance door that is fastened using snap together fasteners (para. 35).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Franzolin wherein the one or more fasteners comprise snap- 30together fasteners since it is a simple substitution of one type of fastener for another.  


Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.  Applicant asserts that Huang does not indicate or suggest that either slide rails are insertable into the corner components to different depths within the openings of the respective corner components. The Examiner respectfully disagrees.  Please see the rejection of claim 1 discussing in detail how the claim limitations are met by Huang. 

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762